Fourth Court of Appeals
                               San Antonio, Texas
                                      June 17, 2016

                                  No. 04-15-00609-CV

BREAKFRONT, LLC; Golden Oak Partners, LLC; Mark Slotkin, Individually, and as Trustee
           of the Slotkin Family Children’s Trust dtd January 1, 1997,
                                   Appellants

                                            v.

                   SOUTHWEST GUARANTY INVESTORS, LTD.,
                                Appellee

               From the 81st Judicial District Court, Atascosa County, Texas
                             Trial Court No. 14-04-0331-CVA
                      Honorable Russell H. Wilson, Judge Presiding


                                     ORDER
       Appellants’ second motion for extension of time to file their brief is GRANTED.
Appellants’ brief is due on July 15, 2016. No further extensions will be granted.


                                                 _________________________________
                                                 Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of June, 2016.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court